DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered. 
3.  The Action is responsive to Applicant’s RCE, Remarks, Amendments and Arguments filed January 19, 2021.
4.  In view of a thorough search and examination of the present application and, in light of the following:
Applicant’s arguments made January 19, 2021;
Prior art searched and reviewed; and 
An update search on prior art conducted in domains (CPC, EAST, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.), Claims 1-20 are allowed.  
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's Final Office Actions of September 18, 2020, 
Claims 1-3, 8-10 and 15-17 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Bisaga: “AUTOMATIC SQL QUERY MODIFICATION FOR DATA RESTRICTION”, (U.S. Patent Application Publication US 20160364444 A1, filed June 12, 2015 and published December 15, 2016); and 
Claim 4-6, 11-13 and 18-20 were rejected under 35 U.S.C. 103 as being unpatentable over 
Bisaga, as applied to claims 1-3, 8-10 and 15-17 above, and further in view of 
BARTLETT et al.: “ACCESS CONTROL FOR UNPROTECTED DATA STORAGE SYSTEM ENDPOINTS”, (U.S. Patent Application Publication US 20160063271 A1, filed May 29, 2015 and published March 3, 2016, hereafter “BARTLETT”).

In a response to the above Office Actions of September 18, 2020, the Remarks, Arguments and Amendment filed January 19, 2021, the Applicant argued that 
“”Applicant’s independent claim I are likened to a simple process of information retrieval from a table location specified in a user query under Bi saga. (See pgs. 8-9) The recited "input ... defining a plurality of asset paths" is likened, in the Office Action, to a 
Applicant respectfully submits that the limitations of amended independent claim 1 are not shown or suggested in Bisaga. 
First, a Bisaga end user query that identifies a location in a table where desired data may be retrieved is not "input from an administrator or developer [received] via an administrative user interface, the input at least in part defining a plurality of asset paths each respectively corresponding to a resource location within one of [a] plurality of datasources." 
Second, general references to steps in Bisaga for receiving a user request and delivering responsive data cannot be said to show or suggest "configuring a user application for unified resource access at least in part by invoking a plurality of adapters corresponding to the plurality of datasources and consolidating the plurality of asset paths via the plurality of adapters to generate scripted instructions configured for collective invocation of access to the plurality of datasources in response to a query."
Third, Bisaga does not teach or suggest an end user query step which - after generation of the scripted instructions for collective invocation based on input from the 
The end user query of Bisaga cannot be both administrator input for generating scripted instructions for collective invocation of access to a plurality of datasources in response to a user query, and the end user query itself Further, Bi saga completely fails to teach or suggest executing scripted instructions to query a plurality of datasources in response to the end user query””, and, “Therefore”,
“Bisaga does not disclose or reasonably suggest, inter alia, receiving input from an administrator or developer defining a plurality of asset paths each respectively corresponding to a resource location within one of a plurality of datasources, configuring a user application for unified resource access at least in part by consolidating the plurality of asset paths via a plurality of adapters to generate scripted instructions configured for collective invocation of access to the plurality of datasources, and, in response to a search query, executing the scripted instructions to query the plurality of datasources, as recited in amended independent claim 1.”.

A further review of the claimed subject matter that is specifically dedicated to propagating queries across a plurality of datasources, in light of the above arguments, the Examiner was persuaded that the Applicant’s above arguments are of merits and the Examiner was further persuaded that features identified in the subject matters as 
“receiving input from an administrator or developer via an administrative user interface, 
the input at least in part defining a plurality of asset paths each respectively corresponding to a resource location within one of the plurality of datasources;
configuring a user application for unified resource access at least in part by automatically invoking a plurality of adapters corresponding to the plurality of datasources and 
automatically consolidating the plurality of asset paths via the plurality of adapters to generate scripted instructions configured for collective invocation of access to the plurality of datasources in response to a query generated within the user application;
receiving a search query from an end user via an application user interface of the user application;
in response to the search query, automatically passing the search query to the plurality of adapters and executing the scripted instructions to query the plurality of datasources; and
automatically presenting responsive results of the search query from at least one of the plurality of datasources at an end user computing device.”. 

An update search on prior art in domains (CPC, EAST, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) has been conducted. The prior art searched and investigated in the domains (CPC, EAST, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in each of the independent claims 1, 8 and 15. 

Claims (2-7), (9-14) and (16-20) are directly or indirectly dependent upon the independent claims 1, 8 and 15, respectively, and are also distinct from the prior arts for the same reason.

After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-20 are allowed.
Conclusions
6.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs. 	
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
May 14, 2021